Exhibit 99.1 1 Pro Forma EPS Adjustments for Illustrative Purposes Only Illustrative Full Year Impact Assuming 1/1/2010 Repayment 1 Accretion of discount on CPP preferred stock1 Interest on CPP preferred stock2 Net interest impact of new senior debt and reduced cash balance3 Incremental shares issued4 Accretion / (dilution) of earnings per share ($) Estimated one-time charge for unamortized discount of CPP preferred stock1 Source: Company filings, I/B/E/S Note:Pro forma EPS adjustments based in part on I/B/E/S consensus estimates; assumes TARP CPP repay on 1/1/2010; This information is for illustrative purposes only and does not constitute management's guidance for full-year EPS.Accordingly, we will not update such information and disclaim any obligation to do so. 1Represents impact of regular accretion of CPP preferred stock discount and excludes the one-time charge from the acceleration of the discount upon early repayment.The unamortized discount was $138 million at 3/31/2010 2Interest rate of 5% on $950mm of preferred stock 3Includes additional interest expense from $250mm of new senior debt at 4.7%, after tax, and reduced interest income from cash component of CPP repayment (net of tax) 4Assumes $335mm of stock issued at 1/1/2010 at a share price of $26.36 (approx. 12.7mm shares issued); pro forma EPS impact of fully exercised 15% over allotment option would be an additional ($0.02) $131 million
